Citation Nr: 1602822	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for degenerative changes, cervical spine.

2.  Entitlement to service connection for mechanical low back pain.

3.  Entitlement to service connection for a right knee disability, to include arthritis.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for joint arthritis other than the right knee, cervical spine, and low back.

7.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder, excluding the period from April 9, 2012 to July 31, 2012.  

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).
REPRESENTATION

The Veteran represented by:     Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from November 1988 to October 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing before the Board.  In June 2015, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e).  

During the pendency of the appeal, in a rating decision in July 2012, the RO awarded the Veteran temporary total disability for his PTSD disability for the period from April 9, 2012 to July 31, 2012.  Otherwise, his PTSD disability has been rated at 30 percent.  The Board has therefore stated the issue as set forth on the first page of this decision.

The Board notes that the Veteran, as a lay person, filed claims for service connection for the low back, the cervical spine, and the right knee.  He also filed as a separate claim a claim for service connection for arthritis.  The medical evidence indicates the Veteran has sought treatment for pain and other symptoms in his elbows, wrists, and ankles.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have joint disabilities different from the low back, the cervical spine, and the right knee, the Board understands the Veteran as making his arthritis claim as a different claim than the claims he has filed for the low back, the cervical spine, and the right knee.  The Board has therefore stated the issues as set forth on the first page of this decision.  

The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is irrelevant. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The RO denied claims for service connection for a right knee disability, service connection for a neck disability, service connection for mechanical low back pain, and service connection for asthma in a rating decision dated in March 2006.  The Veteran filed a notice of disagreement in March 2006.  The RO, however, did not issue a statement of the case after receiving the notice of disagreement.  In December 2010, the Veteran again filed claims for the foregoing disabilities and the RO treated the claims as claims to reopen based upon new and material evidence.  This is incorrect as the Veteran already had a pending notice of disagreement that he never withdrew.  He perfected the appeal when the RO issued a statement of the case in November 2013 and he filed a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board has therefore stated the issues as original claims for service connection.

The Veteran has filed a claim for TDIU, which was denied in a rating decision dated in September 2013.  The Veteran did not file a notice of disagreement to that decision.  Nevertheless, as part of his claim for a rating higher than 30 percent for PTSD, the claim for TDIU expressly raised by the Veteran is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increase for the PTSD disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, the TDIU issue is set forth on the first page of the decision.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran identified treatment at his various duty stations and asserted that at one or more of these locations, medical care providers diagnosed some of the disabilities now on appeal.  Specifically, he has asserted his arthritis and asthma medical problems began after Gulf War service from October 1990 to July 1991 and diagnosed when he was thereafter stationed in Germany and at Fort Benning.  He also has mentioned post Gulf treatment at Fort Dix.

In addition, he asserts treatment after separation at Fort Hood, Fort Polk, and Fort Carson because he was still married at this time and his wife remained in active service.  Therefore, he was seen at these facilities because he was her dependent.

No attempt has been made to directly request records from the base hospitals at Fort Benning, Fort Dix, the hospital in Germany, Fort Hood, Fort Polk, and Fort Carson.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).  Therefore, the Board has determined that VA should attempt to obtain any of these records if they exist, and associate them with the file. 

The file also indicates that the Veteran served in the United States Army Reserves and the United States National Guard.  A review of the record on appeal, however, does not reveal that the RO has ever verified the Veteran's dates of reserve or National Guard component service, including all dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), or specifically requested from his reserve component and National Guard medical records. Therefore, the Board finds that a remand is also required to obtain this information and these records.

The VAMC records indicate the Veteran was seen by a non-VA mental health provider after he was stabbed by an inmate in April 2011 while working as a correctional officer.  These records have not been associated with the file, and there is a reasonable possibility that the records could help substantiate the claim.  See Golz, supra.

In May 2011, the Veteran underwent a pulmonary function test at VA.  The file includes the numerical results, but the document interpreting the results has not been associated with the file.  It is unclear whether there is such a document.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  The Board has determined that this missing record, if it exists, should be associated with the file.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A (b) (West 2002).  If there is no report or document interpreting the pulmonary function test, then the VA examiner for the asthma VA examination discussed below should provide a written interpretation of the May 2011 VA pulmonary function test.

The Veteran was provided a VA examination regarding his asthma disability in April 2011.  The Veteran has asserted that his asthma arose out of his exposure to causal agents while serving in the Gulf War.  The examiner concluded his asthma was not related to his Gulf War service because medical literature and textbooks do not support a link between Gulf War hazards and asthma.  The Veteran's service representative, however, has cited medical literature that does support a link or nexus to chronic respiratory conditions and high levels of airborne particulates in the Gulf region.  
When the Board relies on a medical opinion, such opinion must be adequate for judicial review.  D'Aries v. Peake, 22 Vet.App. 97, 104 (2008).  In this instance, as noted the VA examiner's opinion does not appear to be accurate as there appears to be medical literature which provides a connection between service in the Gulf region and asthma.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide an opinion whether asthma is related to service.

The examiner should discuss the medical literature the Veteran's service representative has submitted in support of his position of a link or nexus to chronic respiratory conditions and high levels of airborne particulates in the Gulf region.  If the VA examiner refers to medical literature in support of the conclusion, the examiner should provide specific citations to the medical literature.  

As to the Veteran's claims for service connection for the right knee, cervical spine, and low back, the VA examiner in May 2011 concluded that an inservice injury to the Veteran after he fell off a truck did not resulted in his current spinal disabilities as the pains are during active duty evaluation were not permanent or of more than of trivial concern.  The Board also finds that the VA examiner did not explain why the numerous complaints and treatment of the right knee, back, and neck does not constitute evidence of a permanent disability or trivial concern.  He sought treatment for his lower back in June and July 1992 and then again in September 1993 and various times thereafter at least until April 1994 for his low back and sometimes for his neck.  The complaints and treatment of the right knee started in June 1993 and also occurred at various times thereafter at least until April 1994.  The number of occasions where the Veteran sought treatment raises the possibility that the medical evidence does document a chronic condition.  

In addition, the examiner relied upon the lack of documented evidence of either a neck (cervical spine) or back disability after service.  The examiner especially noted the lack of any documents from the Veteran's reserve and National Guard service.  As noted above, there are records not yet in VA possession which may document complaints and treatment after service, including medical records from his reserve and National Guard service.  Even if there are no such documents, the examiner never discussed the Veteran's lay evidence that he had problems in service and the symptoms progressively worsened over time.  Lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this instance, that means, contrary to the examiner's conclusions, there is evidence of chronicity from the date of injury to the present.  

The examiner did not explain how the in-service record of treatment and post-service medical records precluded service connection for a right knee disability, cervical spine disability, or low back disability that had either a subsequent onset or gradually progressed over the years.  

Finally, the examiner focused on the Veteran's evidence that he was injured twice in service, September 1993 after he fell of a truck, and June 1993, after playing football.  The Veteran, however, has also asserted that his right knee, back, and neck disabilities arose due to impacts from drilling and from climbing and jumping off trucks.  The examiner never discussed whether the Veteran's disabilities arose from these repetitive activities and an opinion is needed for this theory of causation.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31  (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

As noted above, the Veteran has filed a claim for arthritis separate and apart from his right knee, low back, and neck disability claims.  The medical evidence establishes that the Veteran has sought treatment for symptoms in his elbows, wrists, and ankles and the Veteran has stated the symptoms in those joints are due to arthritis resulting from service.  In a similar manner, the Veteran has been diagnosed with hypertension, which he contends is caused or aggravated by his service connected disabilities such as PTSD.  There has not been a VA examination to determine whether the Veteran's hypertension disability is related to service or whether this disability is secondarily caused by service connected disabilities.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the joint arthritis and hypertension disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

As to PTSD, the Veteran has received two VA examinations.  In the first examination in July 2011, the VA examiner diagnosed PTSD and depression.  The examiner attributed the Veteran's PTSD to service and the depression secondary to family issues. i.e., his divorce.  The examiner did not discuss whether the family issues and resulting depression were caused or aggravated by his PTSD.  The Board notes the Veteran has attributed the break-up of his marriage to PTSD.  In the second VA examination in June 2013, the examiner diagnosed PTSD and polysubstance abuse but did not discuss the diagnosis of depression in the prior VA examination and the treatment records.  The Veteran has also been diagnosed with bipolar disorder and an anxiety disorder.  The examiner, however, did not discuss the other mental health diagnoses and their relationship to service or to PTSD.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Further, there is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  The Board must accordingly consider whether the Veteran has additional mental health disabilities, and if so, which ones are related to service, or whether the PTSD aggravates the other disabilities.  The Board can then determine the rating for all service-connected mental health disorders based on all psychological symptoms and impairments, without differentiation, but without assigning evaluations for the same symptoms under more than one code.  See 38 C.F.R. §§ 4.14 , 4.125.  Therefore, the Board finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information.  The examination should also discuss the current severity of the PTSD and any other mental health disabilities that may be related to service or caused and/or aggravated by PTSD. 

Finally, the Veteran has also indicated he is now unemployed so the record raises the issue of total disability based upon individual unemployability.  The Board notes that the Court has held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with not only the increased rating for PTSD claim, but also the service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request hospital or in- patient records from the proper Federal Custodian of the United States Army of the Veteran while he was stationed in Germany, or at the base hospitals in Fort Benning, Georgia, Fort Hood, Texas; Fort Carson, Colorado; Fort Polk, Louisiana; and Fort Dix, New Jersey; the National Personnel Records Center; the Veteran's service department; and any other appropriate source to include the National Archives and Records Administration, and the applicable service department.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Contact the Veteran's reserve unit and his National Guard unit and obtain records as to his dates of reserve and National Guard service including all dates of ACDUTRA and INACDUTRA.  The request must also include copies of any medical records of the Veteran that may still be with the reserve unit or the National Guard unit.  

All actions to obtain the requested records should be documented fully in the claims file.  Any negative replies must be in writing, and associated with the file.

3.  Ask the Veteran to submit or authorize VA to obtain the medical records of any private medical provider treating the Veteran for the claimed disabilities, including the mental health professional who treated the Veteran in 2011.  

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the evidence is later obtained the claim may be readjudicated.

4.  Obtain all VA treatment records for the Veteran dated from July 2013 to the present.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.
5.  After the record development is completed, provide the Veteran with a VA joint examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a disability of the right knee and any other joint, to include the hands, elbows, and ankles.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

The examiner is asked to discuss the clinical significance of the following:

a).  Whether service generally could result in any identified joint disability, including as due to due to impacts from drilling and from climbing and jumping off trucks.

b).  The Veteran seeking treatment in June 1993 after injuring his right knee playing football and then seeking treatment again in September 1993 after his right knee was hit by a pole while removing camouflage and he fell off a 5 ton truck.

c).  The Veteran thereafter sought treatment for his right knee on several occasions in October 1993, November 1993, December 1993, March 1994, and April 1994. 

The examiner must not rely solely on the absence of diagnosed joint disability in service as the basis for a negative opinion.  The question is whether any current joint disability, including the right knee, is related to service.

A complete rationale for any opinion offered should be provided.

6.  After the record development is completed, provide the Veteran with a VA spine examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a cervical spine disability and/or a low back disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

The examiner is asked to discuss the clinical significance of the following:

a).  Whether service generally could result in any identified spine disability, including as due to due to impacts from drilling and from climbing and jumping off trucks.

b).  The Veteran seeking treatment for the low back in June and July 1992 after lifting a torpedo and then seeking treatment again in September 1993 after he fell off a 5 ton truck.

c).  The Veteran thereafter sought treatment for his low back on several occasions in October 1993, December 1993, January 1994, March 1994 and April 1994. 

d).  The March 1994 treatment notes included complaints of neck pain.

e).  The finding in September 2010 that the Veteran had multilevel cervical spondylosis unusually pronounced for his age.

The examiner must not rely solely on the absence of cervical spine or low back disability in service as the basis for a negative opinion.  The question is whether current cervical spine or low back disabilities are related to service.

A complete rationale for any opinion offered should be provided.

7.  After the record development is completed, provide the Veteran with a VA respiratory examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has an asthma disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

The examiner is asked to specifically discuss the medical evidence supplied by the Veteran which suggests nexus to chronic respiratory conditions and high levels of airborne particulates in the Gulf region.

The examiner is also asked to discuss the clinical significance to the Veteran seeking treatment in September 1992 for chest pain.

If there is no report or document interpreting the pulmonary function test, then the VA examiner should provide a written interpretation of the May 2011 VA pulmonary function test.

The examiner must not rely solely on the absence of asthma in service as the basis for a negative opinion.  The question is whether the current asthma is related to service.

A complete rationale for any opinion offered should be provided.

8.  After the record development is completed, provide the Veteran with a VA cardiovascular examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or more) that hypertension began in service, was caused by service, or is otherwise related to service.

The examiner must not rely solely on the absence of hypertension in service as the basis for a negative opinion.  The question is whether the current hypertension is related to service.

If the examiner determines that hypertension is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) hypertension was caused by or aggravated by the Veteran's service connected disabilities to include as a side effect of medication taken for a service-connected disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

9.  Provide the Veteran with a VA mental health examination to determine the current severity of the Veteran's PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD, including the frequency, duration, intensity, onset of any change in symptoms, and functional effects of symptoms such as, but not limited to, panic attacks.  All signs and symptoms of the Veteran's PTSD should be reported in detail in accordance with VA rating criteria.

The examiner is also asked to address the functional impact that the Veteran's service-connected disability (or disabilities) have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.

10.  If the schedular percentage requirements under 38 C.F.R. § 4.16(a) for TDIU are not met, refer the claim for TDIU to the Director of Compensation for consideration of an extra-schedular rating for TDIU pursuant to 38 C.F.R. § 4.16(b).

11.  After the development requested is completed, readjudicate the claims for service connection, an increased rating for PTSD, and entitlement to TDIU, including on an extraschedular basis.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


